In a proceeding pursuant to CPLR article 78 to compel respondent to permit petitioners to inspect and to copy (1) the report of the investigation made by the State Police as to the cause of a certain fire and (2) the results of certain polygraph tests, petitioners appeal from a judgment of the Supreme Court, Westchester County, entered August 7, 1975, which denied the application. Judgment affirmed, with $50 costs and disbursements. In light of the record herein, it appears that the information sought to be disclosed constitutes part of investigatory files compiled for law enforcement purposes which, by virtue of section 88 (subd 7, par d) of the Public Officers Law, are exempt from availability for public inspection and copying. No case has been made out by petitioners for overruling that exemption (cf. Cirale v 80 Pine St. Corp., 35 NY2d 113, 117-119). Latham, Acting P. J., Hargett, Christ, Shapiro and Titone, JJ., concur.